COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Commitment of Billy Joe Burd

Appellate case number:    01-18-00917-CV

Trial court case number: 93025-CV

Trial court:              149th District Court of Brazoria County

Date motion filed:        September 16, 2020

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED         GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting Individually      Acting for the Court

Panel consists of: Justices Keyes, Lloyd, and Hightower.


Date: December 29, 2020